Citation Nr: 1738558	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to include melanoma cancer of the face and hands, squamous cell cancer of the face, hands, and arms, and actinic keratosis, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to November 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran's service connection claim has been adjudicated by the Agency of Original Jurisdiction (AOJ) as one for melanoma and squamous cell cancer.  The evidence demonstrates that he has also been diagnosed with and treated for other skin disabilities, to include actinic keratosis.  In light of these diagnoses, the Board has expanded the Veteran's claim to include consideration of whether service connection is warranted for any skin disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran is presumed to have been exposed to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii) based on his Vietnam service, his claimed skin disabilities (squamous cell carcinoma and melanoma) are not identified as diseases for which presumptive service connection based on herbicide exposure is warranted under 38 C.F.R. § 3.309 (e).  Service connection for these disabilities may still be warranted, however, if the record includes proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran has not yet been provided an examination to clarify to what extent, if at all, his current skin disabilities may be related to his presumed exposure to herbicides in service.  A review of the record reveals that the Veteran has various diagnosed skin disabilities, which he asserts are related to his presumed herbicide exposure in Vietnam.  On remand, the Veteran should be scheduled for a VA examination to address the nature and etiology of his skin disabilities.

In addition, the Veteran provided a statement to VA in August 2010 in which he reported having skin cancer surgery in 1976 under the care of Dr. K., in Louisiana.  Upon review of the file, the Board observes no such records related to this surgery.  On remand, the Veteran should be afforded an opportunity to submit such records, or authorize VA to request and obtain them on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he submit any relevant treatment records he has in his possession pertaining to his 1976 skin cancer surgery with Dr. K. in Louisiana, as referenced in the Veteran's August 2010 Statement in Support of Claim.  The Veteran may also authorize VA to request and obtain such records on his behalf upon completion of a VA Form 21-2142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  

2.  Schedule the Veteran for a VA skin examination to assess the nature and etiology of any diagnosed skin disability currently present or present during the appeal period, to specifically include melanoma cancer of the face and hands, squamous cell cancer of the face, hands, and arms, and actinic keratosis.

For each disability identified, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to his period of active service, to include his presumed exposure to Agent Orange in Vietnam.

A complete rationale must be provided for all opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

